DETAILED ACTION
Claims 1-3, 5-13 and 15-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 25 February 2021 has been entered.
Response to Amendment
With regard to the Final Office Action from 30 November 2020, the Applicant has filed a response on 25 February 2021.
Response to Arguments
The Applicant argues against the Examiner’s use of Sztybel (US 2006/0085521 A1) reference (Remarks: pages 7-8) in that this reference fails to teach the server initiating an action, or that the ‘device the user is speaking on itself performs the “action”’ and that the reference ‘does not teach or suggest the recited interaction between the server and the user device.’ The Applicant further states that in some examples, the device is a ‘“landline telephone” and thus it necessarily follows that the user device (i.e. landline telephone) is not configured to receive commands from a server 
However, based on the amendment to the independent claims, the Examiner will address these claims based on their current presentation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 12, 13, 17, 18, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Borger et al (US 2010/0185512 A1: hereafter – Borger) in view of Varthakavi et al (US 2012/0296646 A1: hereafter – Varthakavi) further in view of Sztybel (US 2006/0085521 A1) and further in view of BABIN (US 2013/0325466 A1).
For claim 1, Borger discloses a communication device for providing interactive content integrated into streamed media content to a user (Borger: [0030] — a CPU; [0037] — a telephone device having radiotelephone capabilities, a mobile device; [0012] — having interactive advertising), the device comprising:
one or more processors (Borger: [0030] — a CPU);
a memory comprising computer instructions, which when executed by the one or more processors (Borger: [0024] — memory storing the required instructions), cause the device to:
play media content that is streamed to the user device from a server, wherein the media content comprises a break time (Borger: [0035] — “the advertisement server 46 may be configured to select advertisements for insertion within user-requested Web content having a format and size (e.g. a predetermined time length)” (having a web content which has its size as a predetermined length, as well as a format, and it is configured to include an advertisement period which for example, could be thirty seconds for which the advertisement server would insert an advertisement into the timeslot for the advertisement being the break time), the content being played on a client device [0006]);
play interactive content during the break time of the media content, [[wherein the interactive content comprises audio instructions that instruct the user on responding to the interactive content]] (Borger: [0035] — having a web content which has its size as a predetermined length, as well as a format, and it is configured to include an advertisement period which for example, could be thirty seconds for which the advertisement server would insert an advertisement into the timeslot for the advertisement being the break time), the content being played on a client device [0006]);
receive the user’s spoken response at the microphone of the user device after playing the interactive content (Borger: [0039] — the user interacts with the advertisement by speaking one or more recognisable words and/or phrases; [0011] — the user makes use of a telephone which inherently contains a microphone for receiving the user’s speech).
The reference of Borger fails to disclose the further limitations of this claim, for which Varthakavi is now introduced to teach as:
in response to playing the interactive content at the user device, turning on the microphone of the user device to receive a user’s spoken response, wherein prior to the playing of the interactive content at the user device, the microphone was turned off (Varthakavi: FIG. 1, [0013] — the client device 102 receives and presents (plays) interactive content, obtained from the source 112, along with information about input indicators that tell which input type should be used for interacting with the content; [0024] — activating a microphone to interact with the content (indicating that the microphone wasn’t previously active, or that it was off)).
The reference of Borger provides teaching for the presence of an interactive content being presented to a user at a user device. The reference differs from the claimed invention in that the claimed invention further provides the activation of a microphone from previously being off, in response to playing the interactive content on the user device. This isn’t new to the art as the reference of Varthakavi is seen to teach with regard to activating a microphone for engaging with a received and presented content for the purpose of interaction. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Varthakavi into that of Borger, given the predictable result of having an energy-saving capability of the device, wherein the microphone would be in an energy-saving mode when not in use, and would only consume power when activated for use.

play interactive content during the break time of the media content, wherein the interactive content comprises audio instructions that instruct the user on responding to the interactive content (Sztybel: [0045] — a content administrator being able to explicitly invite voting from qualified listeners, so the listeners/users can navigate the content during content playback (thereby teaching the delivery of audio instructions to be able to navigate the interactive content); [0030] — recognising speech command by having the network provide a Voice Response System with the VRS delivering menus and navigation guidance in order to allow participants select content and explore advertising);
transmit the user’s spoken response to the server configured to process the user’s spoken response at a voice recognizer to initiate an action associated with the user’s spoken response (Sztybel: [0045] — collecting navigation behaviours of the users (which get delivered to the advertisement servers); [0056] — having a user issue a command to purchase a book (thereby teaching that a user’s spoken command can be used to initiate an action associated with it); [0044] — the system provides interactivity between the user and a content source so that the user may obtain information or perform certain transactions (also indicating a connection of the user’s speech to a processing server)).
The combination of Borger in view of Varthakavi provides teaching for a communications device that provides interactive content to the user device, and receives user responses as an interaction with the interactive content. It differs from the claimed invention in that the claimed invention further provides the further use of speech by the user to issue commands in relation to the interactive content, upon being provided with 
The combination of Borger in view of Varthakavi further in view of Sztybel fails to provide teaching for the further limitations of this claim, for which Babin is now introduced to teach as:
receive the action initiated by the server (Babin: [0079], [0081] — command keyword is identified by the server); and
perform the action initiated by the server to respond to the user’s spoken response (Babin: [0079], [0081], [0084] — when the IVS receives the command keyword (from the server), the IVS performs the action that corresponds to the user’s speech; [0035] — the IVS is an interactive video player software deployed on the computer platform (user’s device)).
The combination of Borger in view of Varthakavi further in view of Sztybel provides teaching for initiating at a server an action associated with a user’s spoken response. It differs from the claimed invention in that the claimed invention further provides having the user device receive the action initiated by the server, and performing the action. This isn’t new to the art as the reference of Babin is seen to teach above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Babin into that of the combination, given the predictable result of being able to obtain a log of actions performed a user device, based on the action received from the server.
12, Borger discloses a method for providing interactive content to a user of a user device, comprising:
streaming media content to the user device, wherein the media content comprises a break time (Borger: [0011] — delivering web content as an audio stream; [0035] — having a web content which has its size as a predetermined length, as well as a format, and it is configured to include an advertisement period which for example, could be thirty seconds for which the advertisement server would insert an advertisement into (the timeslot for the advertisement being the break time));
transmitting interactive content to the user device to be played during the break time of the media content, [[wherein the interactive content comprises audio instructions that instruct the user on responding to the interactive content]] (Borger: [0035] — having a web content which has its size as a predetermined length, as well as a format, and it is configured to include an advertisement period which for example, could be thirty seconds for which the advertisement server would insert an advertisement into (the timeslot for the advertisement being the break time)).
The reference of Borger fails to disclose the further limitations of this claim, for which Varthakavi is now introduced to teach as:
causing a microphone of the user device to turn on to receive a user’s spoken response in response to the user device playing the interactive content, wherein prior to the playing of the interactive content at the user device, the microphone was turned off (Varthakavi: FIG. 1, [0013] — the client device 102 receives and presents (plays) interactive content, obtained from the source 112, along with information about input indicators that tell which input type should be used for interacting with the content; [0024] — activating a microphone to interact with the content (indicating that the microphone wasn’t previously active, or that it was off)).

The combination of Borger in view of Varthakavi fails to disclose the further limitations of this claim, for which Sztybel is now introduced to teach as:
transmitting interactive content to the user device to be played during the break time of the media content, wherein the interactive content comprises audio instructions that instruct the user on responding to the interactive content ((Sztybel: [0045] — a content administrator being able to explicitly invite voting from qualified listeners, so the listeners/users can navigate the content during content playback (thereby teaching the delivery of audio instructions to be able to navigate the interactive content); [0030] — recognising speech command by having the network provide a Voice Response System with the VRS delivering menus and navigation guidance in order to allow participants select content and explore advertising);
receiving, at a server communicating with the user device, the user’s spoken response from the user device in response to transmitting the interactive content, wherein the user’s spoken response is received by the microphone of the user device (Sztybel: [0045] — collecting navigation behaviours of the users (which get delivered to the advertisement servers); [0056] — having a user issue a command to purchase a book (thereby teaching that a user’s spoken command can be used to initiate an action associated with it); [0044] — the system provides interactivity between the user and a content source so that the user may obtain information or perform certain transactions (also indicating a connection of the user’s speech to a processing server));
processing the user’s spoken response at a voice recognizer of the server to determine a predefined command action phrase corresponding to the user’s spoken response (Sztybel: [0049] — a recognition engine at the expert content management system (present at a server end); [0056] — having a user issue a command to purchase a book (thereby teaching that a user’s spoken command can be used to initiate an action associated with it and also an indication of the presence of a predefined command-action phrase)).
The same motivation for combination which introduced Sztybel into being combined with the combination of Borger in view of Varthakavi as applied to claim 1 is applicable here still.
The combination of Borger in view of Varthakavi further in view of Sztybel fails to teach the further limitations of this claim, for which Babin is now introduced to teach as:
transmitting a command to perform an action at the user device from the server to the user device, based on the determined predefined command action phrase (Babin: [0079], [0081], [0084] — command keyword is identified by the server, and when the IVS receives the command keyword (from the server), the IVS performs the action that corresponds to the user’s speech; [0035] — the IVS is an interactive video player software deployed on the computer platform (user’s device)); and
initiating an action to be performed at the user device, by the server, based on the determined predefined command action phrase (Babin: [0079], [0081], [0084] — command keyword is identified by the server, and when the IVS receives the command keyword (from the server), the IVS performs the action that corresponds to the user’s speech; [0035] — the IVS is an interactive video player software deployed on the computer platform (user’s device)).
The same motivation for combination which introduced Babin into being combined with the combination of Borger in view of Varthakavi further in view of Sztybel as applied to claim 1 is applicable here still.
13, claim 12 is incorporated and the combination of Borger in view of Varthakavi further in view of Sztybel and further in view of Babin discloses the method, wherein the media content is streamed to the user device from the server (Borger: [0011] — audio content streaming; [0026] — a web server that hosts the web content and another that hosts advertisement content).
For claim 17, claim 12 is incorporated and the combination of Borger in view of Varthakavi further in view of Sztybel and further in view of Babin discloses the method, wherein the action comprises one or more of:
playing audio information providing information requested in the user’s spoken response, placing a call to an agent, triggering a purchase process, receiving an email or text response from the server or an advertiser, launching a web page, downloading a mobile application, or triggering a list of choices for a poll or vote (Babin: [0045] — the action being to receive an email;
Sztybel: [0030] “[a]lternatively, Voice over IP (VoIP) may be used by the user to dial the service via their computer and the Internet, while still interfacing with the content delivery service via speech and VRS”; [0013], [0023] — interaction between the user and a content source (taking the content source as one providing the advertisement)).
For claim 18, claim 12 is incorporated and the combination of Borger in view of Varthakavi further in view of Sztybel and further in view of Babin discloses the method, comprising:
determining the action corresponding to the user’s spoken response based on command-action correspondence data associating a set of voice commands with a set of actions (Sztybel: [0056] — performing an action such as going through the process of purchasing a book from an interactive ad; [0030] — recognising speech commands by having the network provide a Voice Response System, the VRS delivers menus and navigation guidance and to initiate transaction (indicating that the VRS provides a command-action correspondence that relates speech commands with the corresponding action); [0044] — having a user purchase a book based on the interactive advertisement).
For claim 19, claim 18 is incorporated and the combination of Borger in view of Varthakavi further in view of Sztybel and further in view of Babin discloses the method, wherein the command-action correspondence data is specific to the interactive content (Sztybel: [0030] — recognising speech commands by having the network provide a Voice Response System, the VRS delivers menus and navigation guidance and to initiate transaction (indicating that the VRS provides a command-action correspondence that relates speech commands with the corresponding action); [0044] — “a user can instantly order or purchase, depending on what content or advertising so motivates the transaction” (indicating that the command-action correspondence is tailored to the particular interactive content being presented)).
For claim 20, claim 18 is incorporated and the combination of Borger in view of Varthakavi further in view of Sztybel and further in view of Babin discloses the method, wherein the command-action correspondence is modifiable by an owner of the interactive content (Sztybel: [0045] — navigation behaviour which gets collected in order to enable large sampling of listener can be delivered to content owners, so they can focus grouping of their content and services (thereby being able to focus/modify their navigation command-action correspondence)).
As for claim 22, system claim 22 and method claim 12 are related as system and the method of using same, with each claimed element’s function corresponding to the claimed method step. The reference of Borger in [0030] provides the required processor, .
Claims 2, 3, 5, 6, 7, 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Borger (US 2010/0185512 A1) further in view of Rowe et al (US 2011/0222784 A1: hereafter – Rowe) in view of Sztybel (US 2006/0085521 A1) and further in view of Babin (US 2013/0325466 A1).
For claim 2, Borger discloses a method for providing interactive content to a user of a user device, comprising:
playing media content that is streamed to the user, wherein the media content comprises a break time (Borger: [0035] — having a web content which has its size as a predetermined length, as well as a format, and it is configured to include an advertisement period which for example, could be thirty seconds for which the advertisement server would insert an advertisement into (the timeslot for the advertisement being the break time));
playing interactive content during the break time of the media content, [[wherein the interactive content comprises audio instructions that instruct the user on responding to the interactive content]] (Borger: [0035] — having a web content which has its size as a predetermined length, as well as a format, and it is configured to include an advertisement period which for example, could be thirty seconds for which the advertisement server would insert an advertisement into (the timeslot for the advertisement being the break time));
2ny-1920629Application No.: 16/190,858Docket No.: 71365-20001.02receiving the user’s spoken response at the microphone of the user device after playing the interactive content (Borger: [0039] — the user interacts with the advertisement by speaking one or more recognisable words and/or phrases; [0011] — the user makes use of a telephone which inherently contains a microphone for receiving the user’s speech).
The reference of Borger fails to disclose the further limitations of this claim, for which Rowe is now introduced to teach as:
in response to playing the interactive content at the user device, turning on the microphone of the user device to receive a user’s spoken response (Rowe: [0031] — a microphone being activated to enable a two-way conversation (interaction); FIG. 8B, [0105] — content (196) being played to the user in order to start the interaction process).
The reference of Borger provides teaching for the presence of an interactive content being presented to a user at a user device. The reference differs from the claimed invention in that the claimed invention further provides the activation of a microphone in response to playing the interactive content. This isn’t new to the art as the reference of Rowe is seen to teach with regard to activating a microphone for engaging in an interactive communication. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Rowe into that of Borger, given the predictable result of having an energy-saving capability of the device, wherein the microphone would be in an energy-saving mode when not in use, and would only consume power when activated for use.
The combination of Borger in view of Rowe fails to teach the further limitations of this claim, for which Sztybel is now introduced to teach as:
playing interactive content during the break time of the media content, wherein the interactive content comprises audio instructions that instruct the user on responding to the interactive content (Sztybel: [0045] — a content administrator being able to explicitly invite voting from qualified listeners, so the listeners/users can navigate the content during content playback (thereby teaching the delivery of audio instructions to be able to navigate the interactive content); [0030] — recognising speech command by having the network provide a Voice Response System with the VRS delivering menus and navigation guidance in order to allow participants select content and explore advertising);
transmitting the user’s spoken response to the server configured to process the user’s spoken response at a voice recognizer to initiate an action associated with the user’s spoken response (Sztybel: [0045] — collecting navigation behaviours of the users (which get delivered to the advertisement servers); [0056] — having a user issue a command to purchase a book (thereby teaching that a user’s spoken command can be used to initiate an action associated with it); [0044] — the system provides interactivity between the user and a content source so that the user may obtain information or perform certain transactions (also indicating a connection of the user’s speech to a processing server)).
The same motivation for combination which introduced Sztybel into the combination of Borger in view of Varthakavi as applied to claim 1 is applicable here still to introduce the reference of Szytbel into the combination of Borger in view of Rowe.
The combination of Borger in view of Rowe further in view of Sztybel fails to disclose the further limitations of this claim, for which Bain is now introduced to teach as:
receiving the action initiated by the server at the user device (Babin: [0079], [0081], [0084] — command keyword is identified by the server, and when the IVS receives the command keyword (from the server), the IVS performs the action that corresponds to the user’s speech; [0035] — the IVS is an interactive video player software deployed on the computer platform (user’s device)); and
performing the action initiated at the user device by the server to respond to the user’s spoken response (Babin: [0079], [0081], [0084] — command keyword is identified by the server, and when the IVS receives the command keyword (from the server), the IVS performs the action that corresponds to the user’s speech; [0035] — the IVS is an interactive video player software deployed on the computer platform (user’s device)).
The same motivation for combination for incorporating the reference of Babin as applied to claim 1 is applicable here still.
For claim 3, claim 2 is incorporated and the combination of Borger in view of Rowe further in view of Sztybel and further in view of Babin discloses the method, wherein the media content is streamed to the user device of the user from the server (Borger: [0011] — audio content streaming; [0026] — a web server that hosts the web content and another that hosts advertisement content).
For claim 5, claim 2 is incorporated and the combination of Borger in view of Rowe further in view of Sztybel and further in view of Babin discloses the method, comprising:
turning on the microphone to listen for the user’s spoken response for a predetermined period of time following the played interactive content (Rowe: [0030] — the terminal being in active mode for a timed interval, and then returning to a passive mode after the timed interval; [0031] — a microphone being activated to enable a two-way conversation (interaction); FIG. 8B, [0105] — content (196) being played to the user in order to start the interaction process).
For claim 6, claim 5 is incorporated and the combination of Borger in view of Rowe further in view of Sztybel and further in view of Babin discloses the method, wherein after the predetermined period of time elapses, the voice recognizer is deactivated from listening to audio commands of the user received at the microphone (Rowe: [0068] — voice recognition applications are embedded in the terminal (thereby teaching that the user device can’t perform voice recognition after the timed interval when the terminal has returned to a passive mode); [0030] — the terminal being in active mode for a timed interval, and then returning to a passive mode after the timed interval).
For claim 7, claim 2 is incorporated and the combination of Borger in view of Rowe further in view of Sztybel and further in view of Babin discloses the method, wherein the action comprises one or more of:
playing audio information providing information requested in the user’s spoken response, dialing a telephone number associated with the interactive content, triggering a purchase process, receiving an email or text response from the server or an advertiser, launching a web browser with a web page associated with the interactive content, downloading an application associated with the interactive content to the user device, or triggering a list of choices for a poll or vote (Babin: [0045] — the action being to receive an email;
Sztybel: [0030] — “[a]lternatively, Voice over IP (VoIP) may be used by the user to dial the service via their computer and the Internet, while still interfacing with the content delivery service via speech and VRS”; [0013], [0023] — interaction between the user and a content source (taking the content source as one providing the advertisement)).
For claim 8, claim 2 is incorporated and the combination of Borger in view of Rowe further in view of Sztybel and further in view of Babin discloses the method, wherein the voice recognizer is configured to determine the action corresponding to the user’s spoken response based on command-action correspondence data associating a set of voice commands with a set of actions (Sztybel: [0056] — performing an action such as going through the process of purchasing a book from an interactive ad; [0030] — recognising speech commands by having the network provide a Voice Response System, the VRS delivers menus and navigation guidance and to initiate transaction (indicating that the VRS provides a command-action correspondence that relates speech commands with the corresponding action); [0044] — having a user purchase a book based on the interactive advertisement).
For claim 9, claim 8 is incorporated and the combination of Borger in view of Rowe further in view of Sztybel and further in view of Babin discloses the method, wherein the command-action correspondence data is specific to the interactive content (Sztybel: [0030] — recognising speech commands by having the network provide a Voice Response System, the VRS delivers menus and navigation guidance and to initiate transaction (indicating that the VRS provides a command-action correspondence that relates speech commands with the corresponding action); [0044] — “a user can instantly order or purchase, depending on what content or advertising so motivates the transaction” (indicating that the command-action correspondence is tailored to the particular interactive content being presented)).
For claim 10, claim 8 is incorporated and the combination of Borger in view of Rowe further in view of Sztybel and further in view of Babin discloses the method, wherein the command-action correspondence is modifiable by a provider of the interactive content (Sztybel: [0045] — navigation behaviour which gets collected in order to enable large sampling of listener can be delivered to content owners, so they can focus grouping of their content and services (thereby being able to focus/modify their navigation command-action correspondence)).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Borger (US 2010/0185512 A1) further in view of Rowe (US 2011/0222784 A1) in view of Sztybel 2013/0325466 A1) as applied to claim 2, and further in view of Strietzel et al (US 2009/0135177 A1: hereafter – Strietzel).
For claim 11, claim 2 is incorporated but the combination of Borger in view of Rowe further in view of Sztybel and further in view of Babin fails to disclose the limitations of this claim, for which Strietzel is now introduced to teach as the method, comprising: 
3va-530659Application No.: 16/190,858Docket No.: 71365-20001.02automatically generating an interactive-content request based on user actions or characteristics (Strietzel: [0269] — the interactive advertisement system tracks alterations made by individual users for incorporation into future automatically generated advertisement targeted at particular users); and
transmitting the interactive-content request to the server configured to select the interactive content for playing at the user device based on the interactive-content request (Strietzel: [0291] — the creation of interactive advertisements is performed at the server).
The combination of Borger in view of Rowe further in view of Sztybel and further in view of Babin provides teaching for presenting interactive content to a user and having the user interact with the content through speech. The claimed invention differs from the combination in that the claimed invention further provides generating interactive content based on user actions, the interactive requests which get sent to the server that selects the content. This isn’t new to the art as the reference of Strietzel is seen to provide teaching for such above. Hence, at the time the application was effectively filed one of ordinary skill in the art would have found it obvious to incorporate the teaching of Strietzel into that of the combination, given the predictable result of minimising wasted advertising on users whom the advertisements wouldn’t be relevant to, thereby attempting to maximise the efficiency of the delivered content.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Borger (US 2010/0185512 A1) in view of Varthakavi (US 2012/0296646 A1) further in view of Sztybel (US 2006/0085521 A1), further in view of Babin (US 2013/0325466 A1), as applied to claim 12, and further in view of Rowe et al (US 2011/0222784 A1: hereafter – Rowe).
For claim 15, claim 12 is incorporated but the combination of Borger in view of Varthakavi further in view of Sztybel and further in view of Babin fails to teach the limitation of this claim, for which Rowe is now introduced to teach as the method, comprising:
causing the microphone to listen for the user’s spoken response for a predetermined period of time following the played interactive content (Rowe: [0030] — the terminal being in active mode for a timed interval, and then returning to a passive mode after the timed interval; [0031] — a microphone being activated to enable a two-way conversation (interaction); FIG. 8B, [0105] — content (196) being played to the user in order to start the interaction process).
The combination of Borger in view of Varthakavi further in view of Sztybel and further in view of Babin provides teaching for activating a microphone in response to played interactive content. This combination differs from the claimed invention in that the claimed invention further provides that the microphone listens for a period of time. This isn’t new to the art as the reference of Rowe is shown to teach. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Rowe into that of the combination, given the predictable result of reducing unnecessary power consumption by the microphone by not having it active for longer than required.
16, claim 12 is incorporated and as applied to claim 15 above, the combination of Borger in view of Varthakavi further in view of Sztybel, further in view of Babin and further in view of Rowe discloses the method, comprising:
after the predetermined period of time elapses, deactivating the voice recognizer from listening to audio commands of the user received at the microphone (Rowe: [0068] — voice recognition applications are embedded in the terminal (thereby teaching that the user device can’t perform voice recognition after the timed interval when the terminal has returned to a passive mode); [0030] — the terminal being in active mode for a timed interval, and then returning to a passive mode after the timed interval).
Claim 21 is are rejected under 35 U.S.C. 103 as being unpatentable over Borger (US 2010/0185512 A1) in view of Varthakavi (US 2012/0296646 A1) further in view of Sztybel (US 2006/0085521 A1), further in view of Babin (US 2013/0325466 A1), as applied to claim 12, and further in view of Strietzel (US 2009/0135177 A1).
For claim 21, it is analysed and rejected by the same reasons set forth in the rejection of claim 11 above given that both instant claims have similar limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
See PTO-892.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657